Citation Nr: 1234062	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel






INTRODUCTION

The Veteran had active duty service from May 1970 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a Board hearing at the RO in September 2010 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The Board subsequently remanded the claim for further development in February 2011, specifically so that the Veteran's employment records and VAMC records could be obtained and associated with the claims file.  As will be discussed below, the Board is satisfied that the directives of the remand were substantially complied with; and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The impairment caused by the Veteran's PTSD does not render him unable to secure and/or follow a substantially gainful employment.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.16(a),(b) (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that VCAA letter dated June 2008 provided the Veteran such notice.  The letter also informed the Veteran how disability ratings and effective dates were established. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claim that were lacking to substantiate the claim of TDIU.  The AVLJ asked questions to draw out the state of the Veteran's disability and his contentions related to his unemployment.  In addition, the AVLJ requested information regarding any current treatment and symptoms as well as the Veteran's ability to function in his prior employment.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for TDIU.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Following the hearing, the Board remanded the Veteran's claim for further development in February 2011.  Specifically, the Board sought to obtain, the Veteran's employment records and VAMC records; and to obtain a medical opinion addressing the Veteran's employability.  The RO obtained the VAMC records and associated those with the Veteran's file.  The Veteran was also provided with a VA examination, which as discussed below was fully adequate.  The Veteran was also sent a letter asking him to either provide records from his employer or to return a VA Form 21-4142 (which was provided to him), which would authorize VA to obtain the records.  The Veteran returned some information regarding his employer, but did not provide the records, and he did not return the VA Form 21-4142 as requested to authorize VA to seek his records.  The Board wishes to emphasize that, "[t]he duty to assist in the "development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was asked to return a form that would authorize VA to seek records.  He failed to return the form and did not provide any address for his former employer.  As such, VA is without authority to seek to obtain any outstanding private employment records.  However, as described, the directives of the remand were substantially complied with, and there is accordingly no prejudice for the Board to proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, Social Security Administration records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran that has not been sought.   

The Veteran was afforded VA examinations in February 2008, September 2008, and December 2011, to address the level of disability of his PTSD and his employment capabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiners were provided with an accurate history of the Veteran, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for the purposes of determining entitlement to TDIU.  The Veteran has not contended otherwise.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

TDIU Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran contends that he is unable to secure substantially gainful employment due to his service-connected disability, namely his posttraumatic stress disorder (PTSD), which is rated as 70 percent disabling.  Therefore, he meets the schedular rating criteria for TDIU; and the issue becomes whether the Veteran's PTSD renders him unemployable.  38 C.F.R. § 4.16(a).  

However, for the reasons discussed below, the Board finds the weight of the evidence against the Veteran's assertion that his PTSD precludes him from either obtaining or sustaining substantially gainful employment.  

Following service, the Veteran worked for nearly three decades for the same company.  He injured his back on the job in September 2007 and went on disability.  He subsequently did not return to work.  

Nevertheless, the Veteran maintains that even if he had not injured his back, he would not be able to work on account of his PTSD.  

It is undisputed that the Veteran has PTSD.  Moreover, he receives a 70 percent rating for it in acknowledgement of the fact that it causes significant occupational impairment.  The Veteran's symptoms include sleep disturbance, isolation, hypervigilance, anger outbursts, and memory, concentration, and communication impairment.  However, the medical evidence of record has failed to show that the Veteran is in fact rendered unemployable by his PTSD.

VA treatment records and Social Security Administration (SSA) records have been reviewed, but fail to show that the Veteran's PTSD renders him unemployable.

In September 2008, in conjunction with a SSA claim, a doctor found that the Veteran was able to understand, remember, and carry out simple one and two step instructions.  He was able to relate to coworkers and supervisors adequately on a sustained basis, as well as accept instructions and respond appropriately to criticism.  He was unable to maintain CPP for two-hour intervals, maintain regular attendance, or complete a normal workweek, but he was able to adapt to changes in the work setting.  The doctor also noted that the Veteran was active in his church, and was able to perform some SRRTs.  He found the Veteran's reports to be only partially credible.

In November 2008, the Veteran met with a Dr. Compton who found that he should be able to sit for eight hours each day; should be able to move during such time; should be able to lift and carry heavy objects and handle; and should be able to manipulate small objects.  He also found that the Veteran could hear and speak and should be able to make appropriate occupational, personal and social adjustments.  The doctor did note that mentally the Veteran had marked limitations that would preclude unskilled work.

In February 2008, a private doctor stated that the Veteran was absolutely positively not disabled, noting that the Veteran and his wife were playing a game with worker's compensation.  

The Veteran was afforded a VA examination in February 2008 at which he denied having worked since September 2007 when he suffered an on-the-job back injury.  The Veteran asserted that his PTSD symptoms had increased since his medical retirement.  The examiner noted that the Veteran was unemployed, but did not provide a specific opinion as to whether he would be able to work with his current PTSD levels.  

The Veteran was afforded another VA examination in September 2008 at which he reported a continuation of his symptoms.  He noted that he had worked regular hours, normally with overtime, prior to his back injury; with no significant problems on the job related to his PTSD.  The examiner again noted that the Veteran did not report significant problems on his job over the years until his on-the-job accident; observing that the Veteran actually appeared to benefit from work.  However, the examiner opined that it did not appear he was unemployable related to his symptoms of PTSD, essentially that his PTSD alone would not prevent him from doing any type of work.  In fact, the examiner felt that working would help rather than hinder the Veteran's PTSD symptoms, concluding that his physical problems were likely more of an issue with his employability than was his PTSD.  Work was a good coping strategy for the Veteran over the years.  

The Veteran was afforded a third VA examination in December 2011 to specifically address the question of his employability.  The Veteran completed the Trauma Symptoms Inventory as a part of this evaluation, but the examiner indicated that his test results were invalid as a result of his over endorsement of symptoms and inconsistent responding to test items which was an attempt to look bad given that the nature of this evaluation was for monetary gain.  The examiner added that there was no objective evidence, based on the test results, to support the Veteran's subjective report as to the severity of his symptoms.  

The examiner suggested that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that the Veteran's symptoms of PTSD alone did not preclude him from securing or maintaining substantially gainful employment.  His symptoms of PTSD did not impact his ability to engage in physical and/or sedentary work if he so chooses; finding that the Veteran would be capable of sedentary, flexibly scheduled employment with limited stress and responsibility and limited or minimal interaction with staff or customers.  The examiner qualified that this opinion was based solely on the Veteran's mental health related functioning and did not account for any physical difficulties that he might be experiencing.

The examiner explained that his rationale for the opinion was based on review of the Veteran's records, level of symptoms, diagnostic clinical interview, test results, and the training and experience of the examiner.  

As described, the medical evidence of record clearly suggests that the Veteran's PTSD does not render him unemployable.  The Veteran disagrees, but he lacks the medical training and expertise to provide a complex medical opinion as to employability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, even if the Veteran were considered to be competent to provide such an opinion, the Board notes that he has been found to be lacking credibility on multiple occasions throughout the course of his appeal.  For example, the office of disability determination services suggested that the Veteran was playing a game with worker's compensation; and the VA examination found that the Veteran tended to overreport symptoms for monetary gain.  As such, the Board does not find the Veteran's opinions to be sufficiently credible to outweigh the competent and probative medical evidence that is of record. 
 
In sum, the Board finds that the Veteran's PTSD does not manifest to a level that precludes him from obtaining or sustaining substantially gainful employment.  Therefore, the criteria for a TDIU have not been met and the Veteran's claim is denied.    


ORDER

A TDIU is denied.


____________________________________________
Matthew Blackwelder
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


